ACCEPTED
                                                                                               04-17-00609-CV
                                                                                    FOURTH COURT OF APPEALS
                                                                                         SAN ANTONIO, TEXAS
                                                                                            9/25/2017 10:35 AM




                                                                               FILED IN
                                                                        4th COURT OF APPEALS
                                                                         SAN ANTONIO, TEXAS
                                                                       09/25/2017 10:35:44 AM
                                                                          KEITH E. HOTTLE
                                                                                CLERK




                                    September 25, 2017

Keith E. Hottle                                                              via eFileTex.gov
Clerk of the Court
Fourth Court of Appeals
Cadena-Reeves Justice Center
300 Dolorosa, Suite 3200
San Antonio, Texas 78205

               Re:   Marta Arredondo v. Techserv Consulting & Training, Ltd., et al., Cause
                     No. 04-17-00609-CV

Mr. Hottle:

       Please let this letter serve as a notice of appearance for myself (SBN: 24082879) and
Nicholas D. Smith (SBN: 24093175; email: nsmith@valdeztrevino.com) on behalf of Appellee
Techserv Consulting & Training, Ltd. Kindly include Mr. Smith and myself on communications
and notifications from the Court. Jose “J.J.” Treviño remains lead counsel.

                                                Sincerely,

                                                /s/

                                                Joseph E. Cuellar
                                                Counsel for Appellee Techserve Consulting &
                                                Training, Ltd.
JEC/

cc:     Craig Farrish (via eFileTex.gov)
        James M. Thompkins (via eFileTex.gov)
        G. Don Schauer (via eFileTex.gov)




{00378954}